Case 5:19-cv-00390-JGB-KK Document 45-3 Filed 05/24/19 Page 1 of 2 Page ID #:373



 1   Neil S. Lerner (SBN 134031)
     Mina M. Morkos (SBN 297160)
 2   COX WOOTTON LERNER
     GRIFFIN & HANSEN, LLP
 3   12011 San Vicente Blvd # 600
     Los Angeles, CA 90049
 4   Telephone Number: (310) 440-0020
     Fax Number: (310) 440-0015
 5   E-mail: nsl@cwlfirm.com
              mmorkos@cwlfirm.com
 6
     Attorneys for Plaintiffs-in-Limitation,
 7   JEREME CRIST, ERICA CRIST and JOANNA JACKSON,
 8                         UNITED STATES DISTRICT COURT
 9
          CENTRAL DISTRICT OF CALIFORNIA (EASTERN DIVISION)
10
     In the matter of the Complaint of                       Case No.: 5:19-cv-00390- JGB (KKx)
11
12   JEREME CRIST, ERICA CRIST, and                          [PROPOSED] ORDER GRANTING
     JOANNA JACKSON, as the owners of a                      PLAINTIFFS-IN-LIMITATION’S
13
     certain 2004 26’ Sleekcraft Enforcer,                   MOTION TO STRIKE
14   bearing Hull Identification Number                      CLAIMANTS DENIS OLSON,
15
     NAS2606E404, and her engines, tackle,                   LANCE NELSON, ASHLEY
     appurtenances, etc.                                     HEITZMAN AND GRANT
16                                                           PACEWICZH’S JURY DEMAND,
17   For exoneration from, or limitation of,                 REFERENCE TO DIVERSITY
     liability.                                              JURISDICTION AND
18
                                                             REFERENCE TO
19                                                           COUNTERCLAIM
20
                                                            Date:             July 1, 2019
21                                                          Time:              9:00 a.m.
22                                                          Place:            Courtroom 1
                                                                              3470 Twelfth Street
23
                                                                              Riverside, CA 92501
24
25         TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
26         PLEASE TAKE NOTICE that on the date set forth in the record, Plaintiffs-
27   in-Limitation JEREME CRIST, ERICA CRIST, and JOANNA JACKSON
28
                                                       1
                 [PROPOSED] ORDER GRANTING PLAINTIFFS-IN-LIMITATION JEREME CRIST, ERICA CRIST,
                AND JOANA JACKSON’S MOTION TO STRIKE CLAIMANT JORDAN HEITZIG’S JURY DEMAND
Case 5:19-cv-00390-JGB-KK Document 45-3 Filed 05/24/19 Page 2 of 2 Page ID #:374



 1   (“PLAINTIFFS-IN-LIMITATION”) Motion to Strike Claimant DENISE OLSON,
 2   individually, and as personal representative of the ESTATE OF KIRRA IDELLA
 3   DRURY, LANCE NELSON, ASHLEY HEITZMAN, and GRANT PACEWICZH
 4   (collectively referred to as “Claimants” jury demand, reference to diversity
 5   jurisdiction and reference to “counterclaim” came on for hearing before the Court
 6   on July 1, 2019 at 9:00 a.m.
 7         After full consideration of the papers submitted by the parties and all other
 8   matters presented or argued before the Court;
 9
           IT IS ORDERED THAT:
10
11         The jury demand, including the request for an advisory jury, made by
12   Claimants against PLAINTIFFS-IN-LIMITATION is stricken on the grounds that,
13   as a general rule, claimants in an Admiralty Limitation of Liability Action are not
14   entitled to a jury trial, and on the grounds that none of the exceptions to that
15   general rule apply.
16
           IT IS FURTHER ORDERED THAT:
17
           Claimants’ reference to diversity jurisdiction is stricken on the grounds that
18
     Claimants and Plaintiffs-in-Limitation are all “citizens of California” as admitted in
19
     the pleadings.
20
21         IT IS FURTHER ORDERED THAT:
22         The word “counterclaim” is stricken from Claimants’ pleading and replaced
23
     with the procedurally proper term “Claim”. See Supplemental Rules of Admiralty,
24
     Rule F(5).
25
     Dated: ______________, 2019                    ____________________________________
26                                                  Honorable Jesus G. Bernal
27                                                  United States District Court
                                                    Central District of California
28
                                                         2
                   [PROPOSED] ORDER GRANTING PLAINTIFFS-IN-LIMITATION JEREME CRIST, ERICA CRIST,
                  AND JOANA JACKSON’S MOTION TO STRIKE CLAIMANT JORDAN HEITZIG’S JURY DEMAND
